Per Curiam.
Relator applied to the building inspector of the township of Maplewood on May 28th, 1926, for a permit to erect a two-story brick building containing four stores and three flats, upon lands owned by him situate at Lincoln Place and Yalley street, in that municipality. The agreed state of facts shows that the application, plans and detail specifications are in accordance with the building line ordinance and the building code, and that the only reason for the refusal of the permit was the fact that the area in which relator’s property is situated is zoned against stores and flats.
This application for permit was made after the supplement to the act entitled “An act concerning municipalities” (Pamph. L. 1926, p. 526) became effective, enlarging powers of boards of adjustment.
The state of ease, however, does not bring before us the zoning ordinance of the township, nor have we before us any proof that such ordinance makes provision for a board of adjustment, and, therefore, we are unable to determine whether the rule laid down by Chancellor Development Corp. v. Senior, 4 N. J. Mis. R. 633, applies.
As this matter has in no manner been raised upon this application by authority of' the repeated decisions of this court and of the Court of Errors and Appeals, the relator is entitled to, and there is awarded to him, a peremptory •writ of mandamus.